Case 5:17-cv-04467-BLF Document 427-1 Filed 03/19/21 Page 1 of 8




            EXHIBIT A




REDACTED VERSION OF DOCUMENT
           SOUGHT TO BE SEALED
          Case 5:17-cv-04467-BLF Document 427-1 Filed 03/19/21 Page 2 of 8




 1   Juanita R. Brooks (CA SBN 75934) brooks@fr.com
     Roger A. Denning (CA SBN 228998) denning@fr.com
 2   Jason W. Wolff (CA SBN 215819) wolff@fr.com
     John-Paul Fryckman (CA SBN 317591) fryckman@fr.com
 3   K. Nicole Williams (CA291900) nwilliams@fr.com
     FISH & RICHARDSON P.C.
 4   12860 El Camino Real, Suite 400
     San Diego, CA 92130
 5   Telephone: (858) 678-5070 / Fax: (858) 678-5099

 6   Proshanto Mukherji (Pro Hac Vice) mukherji@fr.com
     FISH & RICHARDSON P.C.
 7   One Marina Park Drive
     Boston, MA 02210
 8   Phone: (617) 542-5070/ Fax: (617) 542-5906

 9   Robert Courtney (CA SBN 248392) courtney@fr.com
     FISH & RICHARDSON P.C.
10   3200 RBC Plaza
     60 South Sixth Street
11   Minneapolis, MN 55402
     Phone: (612) 335-5070 / Fax: (612) 288-9696
12
     Attorneys for Plaintiff
13   FINJAN LLC
14                                 UNITED STATES DISTRICT COURT
15                                NORTHERN DISTRICT OF CALIFORNIA
16                                       (SAN JOSE DIVISION)
17

18    FINJAN LLC, a Delaware Limited Liability     Case No. 5:17-cv-04467-BLF (VKD)
      Company,
19                                                 PLAINTIFF FINJAN LLC’S MOTION
20                   Plaintiff,                    FOR RECONSIDERATION OF THE
                                                   COURT’S MARCH 5, 2021 ORDER
21           v.
                                                   Date:
22    SONICWALL INC., a Delaware Corporation,      Time:
                                                   Hon. Beth Labson Freeman
23                   Defendant.                    Ctrm: 3, 5th Floor
24

25

26             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED

27

28
                                                                 Case No. 5:17-cv-04467 BLF (VKD)
                                                                PLAINTIFF FINJAN LLC’S MOTION
                                                                 FOR RECONSIDERATION OF THE
                                                                  COURT’S MARCH 5, 2021 ORDER
           Case 5:17-cv-04467-BLF Document 427-1 Filed 03/19/21 Page 3 of 8




 1   I.     INTRODUCTION

 2          Pursuant to Local Rule 7-9, Finjan LLC respectfully requests that the Court reconsider the

 3   portion of its Order dated March 5, 2021 concerning whether the limitations of claims 1 and 22 of

 4   the ’408 Patent and claims 5 and 6 of the ’305 Patent are limited only to a single computer, as

 5   opposed to multiple computers acting together as a computer system. ECF 420 at 18:11-24:18.

 6   Specifically, the issues Finjan seeks reconsideration of are: (1) whether the Court’s Order resolves

 7   a factual dispute against the non-moving party (e.g., whether the alleged computers are part of the

 8   accused computer system); (2) whether the Court’s Order is contrary to the law regarding whether

 9   the claims permit multiple computers to be part of an accused system; and (3) whether the Court’s

10   Order is contrary to the law regarding whether claim 22 of the ’408 Patent is also limited to a

11   single computer as applied by the Court, even though it does not have the same “computer”

12   limitations in the body recited by the Court in support of its decision for claim 1.

13   II.    REQUEST FOR RECONSIDERATION
            As to the first issue, the fact dispute is whether, as offered and deployed by SonicWall, (1)
14
     Capture ATP and its Gateway and (2) Capture ATP and its ESA each work together to act as a
15
     unified computer system to form the steps as Finjan alleges. A SonicWall document depicting the
16
     relationship is shown below. See ECF 329-31 at 082. The evidence offered by Finjan shows at
17
     least a genuine dispute of material fact exists as to whether the alleged computers are configured
18
     and offered by SonicWall as a unified computer system. Celotex Corp. v. Catrett, 477 U.S. 317 at
19
     324 (1986).
20

21

22

23

24

25                                                       1                 Case No. 5:17-cv-04467 BLF (VKD)
                                                                         PLAINTIFF FINJAN LLC’S MOTION
                                                                          FOR RECONSIDERATION OF THE
                                                                           COURT’S MARCH 5, 2021 ORDER
Case 5:17-cv-04467-BLF Document 427-1 Filed 03/19/21 Page 4 of 8
          Case 5:17-cv-04467-BLF Document 427-1 Filed 03/19/21 Page 5 of 8




 1   And SonicWall admits that Capture ATP was released for use with Email Security Products and

 2   gateways/firewalls. ECF 319 at 7.

 3           As to the second issue, the Court acknowledged that a computer or a computer system

 4   might be comprised of multiple computers. ECF 420 at 23:4-6. This was the holding in Unwired

 5   Planet and the underlying idea in Baldwin, which are recited and discussed in the Order. See

 6   Unwired Planet L.L.C. v. Google, Inc., 660 F. App’x 974 (Fed. Cir. 2016), Baldwin Graphic Sys.

 7   v. Seibert, 512 F.3d 1338 (Fed. Cir. 2008). However, when applying the law to Finjan’s

 8   infringement theory, the Court applies the cases in a way that ignores the factual issue—that the

 9   SonicWall computers work together as a single computer system—and then narrows the claims to

10   apply to a system where any particular computer in the system must be the exact same computer

11   satisfying all of the limitations.

12           There was no dispute in SonicWall’s densely packed motion that the limitations are alleged

13   to be practiced by the combination of computers configured to work together. Instead, the issue

14   was whether each computer in the combination that comprise an infringing system must satisfy all

15   of the limitations. The Court cites Baldwin as contrary to Finjan’s arguments, but Baldwin stated:

16   “Because the initial indefinite article (“a”) carries either a singular or plural meaning, any later

17   reference to that same claim element merely reflects that same potential plurality.” Baldwin at

18   1343 (emphasis added). The accused SonicWall systems are the collection of computers

19   configured to work together as a system to perform the recited limitations; thus any computer in

20   that system can satisfy the recited limitation. This is why it was legal error in Baldwin for the

21   district court to unduly restrict the “pre-soaked fabric roll” to a “single” roll. As Baldwin explains,

22   “the plastic sleeve could be in intimate contact with multiple fabric rolls.” Id. Thus, each pre-

23   soaked fabric roll in claim 32 of reissue patent did not have to be sealed, but they could be sealed

24

25                                                       3                  Case No. 5:17-cv-04467 BLF (VKD)
                                                                          PLAINTIFF FINJAN LLC’S MOTION
                                                                           FOR RECONSIDERATION OF THE
                                                                            COURT’S MARCH 5, 2021 ORDER
          Case 5:17-cv-04467-BLF Document 427-1 Filed 03/19/21 Page 6 of 8




 1   together—“like the plastic wrapping on a package of several hot dogs.” Id. Accordingly, every

 2   pre-soaked fabric roll in the infringing system did not need to have its own plastic sleeve.

 3          Similarly, the Court cites Unwired Planet as contrary to Finjan’s arguments. There, the

 4   claim at issue was a method claim with a series of steps attributed to “a server node,” similar to

 5   how claim 1 in each of the ’305 and ’408 Patents are structured. The district court construed the

 6   “server node” to be “one or more computers, each performing the receiving, accessing, processing,

 7   and transmitting services specified in the claims.” Unwired Planet at 980. “The court’s

 8   construction thus required that each computer perform each and every one of the claimed

 9   functions—receiving, accessing, processing, and transmitting.” The Federal Circuit disagreed

10   with this narrowing construction, finding the district court improperly imported a limitation into

11   the claim. Id. The Federal Circuit found the claim “does not specify that the node must be one or

12   more computers with each performing every one of the computers’ functions. Nor does the claim

13   rule out multiple computers or programs working in concert to operate as the claimed server

14   node.” Id. (emphasis added). As with the “server node” claims in Unwired Planet, the

15   “computer” is the collection of computers working in concert as a unified system as alleged by

16   Finjan. Together, working as a system as designed and combined by SonicWall, the computers

17   collectively satisfy each limitation as alleged by Finjan.

18          Lastly, the Court’s Order analyzes the language from claim 1 of the ’408 Patent to apply

19   equally to asserted claim 22, but the language of claim 22, while admittedly sharing the core

20   limitations, does not share the same language found in claim 1. In contrast to the “computer”

21   occurring multiple times in the body, as it does in claim 1, in claim 22 the “computer” is only

22   identified in the preamble and the limitations analyzed by the Court are not found in claim 22.

23   Respectfully, the same reasoning used by the Court to limit claim 1 does not support limiting

24   claim 22 of the ’408 Patent.

25                                                       4                Case No. 5:17-cv-04467 BLF (VKD)
                                                                        PLAINTIFF FINJAN LLC’S MOTION
                                                                         FOR RECONSIDERATION OF THE
                                                                          COURT’S MARCH 5, 2021 ORDER
            Case 5:17-cv-04467-BLF Document 427-1 Filed 03/19/21 Page 7 of 8




 1   III.    CONCLUSION

 2           For the above reasons, Finjan respectfully requests reconsideration of the Court’s Order

 3   dated March 5, 2021.

 4                                                    Respectfully Submitted,

 5   Dated: March 19, 2021                            /s/ Jason W. Wolff
                                                     Juanita R. Brooks (CA SBN 75934)
 6                                                   brooks@fr.com
                                                     Roger A. Denning (CA SBN 228998)
                                                     denning@fr.com
 7                                                   Jason W. Wolff (CA SBN 215819)
                                                     wolff@fr.com
 8                                                   John-Paul Fryckman (CA 317591)
                                                     fryckman@fr.com
 9                                                   K. Nicole Williams (CA 291900)
                                                     nwilliams@fr.com
                                                     FISH & RICHARDSON P.C.
10                                                   12860 El Camino Real, Ste. 400
                                                     San Diego, CA 92130
11                                                   Phone: (858) 678-5070 / Fax: (858) 678-5099

12                                                   Proshanto Mukherji (Pro Hac Vice)
                                                     mukherji@fr.com
13                                                   FISH & RICHARDSON P.C.
                                                     One Marina Park Drive
                                                     Boston, MA 02210
14                                                   Phone: (617) 542-5070/ Fax: (617) 542-5906

15                                                   Robert Courtney (CA SNB 248392)
                                                     courtney@fr.com
16                                                   FISH & RICHARDSON P.C.
                                                     3200 RBC Plaza
                                                     60 South Sixth Street
17                                                   Minneapolis, MN 55402
                                                     Phone: (612) 335-5070 / Fax: (612) 288-9696
18
                                                     Attorneys for Plaintiff
19                                                   FINJAN LLC

20

21

22

23

24

25                                                     5                 Case No. 5:17-cv-04467 BLF (VKD)
                                                                       PLAINTIFF FINJAN LLC’S MOTION
                                                                        FOR RECONSIDERATION OF THE
                                                                         COURT’S MARCH 5, 2021 ORDER
          Case 5:17-cv-04467-BLF Document 427-1 Filed 03/19/21 Page 8 of 8




 1                                    CERTIFICATE OF SERVICE

 2          The undersigned hereby certifies that a true and correct copy of the above and foregoing

     document has been served on March 19, 2021 to all counsel of record who are deemed to have
 3
     consented to electronic service via the Court’s CM/ECF system. Any other counsel of record will
 4
     be served by electronic mail and regular mail.
 5
                                                          /s/ Jason W. Wolff
 6                                                        Jason W. Wolff
                                                          wolff@fr.com
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25                                                    6                  Case No. 5:17-cv-04467 BLF (VKD)
                                                                       PLAINTIFF FINJAN LLC’S MOTION
                                                                        FOR RECONSIDERATION OF THE
                                                                         COURT’S MARCH 5, 2021 ORDER
